DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 11/08/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 20-23, and 28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the term “reservoir” is indefinite. Merriam-Webster dictionary defines reservoir as “a place where something is kept in store”. It is unclear how a duct with a continuous flow of airflow during operation can be considered a reservoir that stores cool air. In applying art, the limitation has been interpreted as the side duct supplying cool air to the equipment enclosures.
Claims 20 and 28 recite the same limitation concerning the reservoir as claim 6 and are rejected for the same reasoning and have been interpreted the same as the limitation of claim 6.
Claims 21-23, depend upon claim 20 and are indefinite for the same reasons.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, and 20-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Data Center in a Row Product Brochure (hereafter referred to as DCR).
Regarding claim 1, DCR discloses a data processing equipment structure comprising at least one equipment enclosure (see annotated figure), an in-line cooling unit (see annotated figure) arranged in a side-to-side relationship in a row, an overhead duct (see annotated figure) arranged above the row and in fluid communication with the at least one in-line cooling unit, and a side duct (see annotated figure) arranged at a side of the row and in fluid communication with the at least one equipment enclosure and the at least one in-line cooling unit. The side duct is adapted to receive cool air (see annotated figure) from the at least one in-line cooling unit, and to direct the cool air to the at least one equipment enclosure to cool electronic equipment mounted therein and wherein the overhead duct is adapted to receive heated exhaust air from the at least one equipment enclosure and to direct the heated exhaust air to the at least one in-line cooling unit for cooling. Examiner notes the side duct receives air from the in-line cooling unit via a duct along the floor and directs air upward to the equipment enclosure.

    PNG
    media_image1.png
    510
    776
    media_image1.png
    Greyscale

DCR Page 3 (annotated)
Regarding claim 2, DCR as applied to claim 1 further discloses the at least one equipment enclosure is a plurality of equipment enclosures (see DCR page 3).
Regarding claim 3, DCR as applied to claim 2 further discloses the at least one in-line cooling unit is located within the row proximate to equipment enclosures (see DCR page 3), proximate to the equipment enclosures that house electronic equipment that requires cooling.
Regarding claim 4, DCR as applied to claim 1 further discloses the data processing equipment structure can be configured to have a plurality of in-line cooling units (see DCR page 22).
Regarding claim 5, DCR as applied to claim 1 further discloses arrangements of the cooling system (see DCR pages 11 and 12) each one comprising a fan to facilitate airflow.
Regarding claim 6, DCR as applied to claim 1 discloses the side duct is configured as a reservoir for cool air. Examiner notes that reservoir has been interpreted as supplying cool air to the equipment enclosures.
Regarding claim 20, DCR discloses a data processing equipment structure comprising at least one equipment enclosure (see annotated figure) and at least one in-line cooling unit (see annotated figure) arranged in a side to side relationship in a row, the at least one in-line cooling unit including a fan (see DCR pages 11 and 12, each cooling configuration includes a fan) to assist in facilitating airflow, an overhead duct (see annotated figure) arranged above the row and in fluid communication with the at least one equipment enclosure and at least one in line cooling unit, a side duct (see annotated figure) arranged at a side of the row and in fluid communication with the at least one equipment enclosure and the at least one in-line cooling unit. The side duct is adapted to receive cool air from the at least one in-line cooling unit and to direct the cool air to the at least one equipment enclosure to cool electronic equipment mounted therein and the overhead duct is adapted to receive heated exhaust air from the at least one equipment enclosure and to direct the heated exhaust air to the at least one in-line cooling unit for cooling. The side duct is configured as a reservoir for cool air. Examiner notes that reservoir has been interpreted as supplying cool air to the equipment enclosures.

    PNG
    media_image1.png
    510
    776
    media_image1.png
    Greyscale

DCR Page 3 (annotated)
Regarding claim 21, DCR as applied to claim 20 further discloses the at least one equipment enclosure is a plurality of equipment enclosures (see DCR page 3).
Regarding claim 22, DCR as applied to claim 21 further discloses the at least one in-line cooling unit is located within the row proximate to equipment enclosures (see DCR page 3), proximate to the equipment enclosures that house electronic equipment that requires cooling.
Regarding claim 23, DCR as applied to claim 20 further discloses the data processing equipment structure can be configured to have a plurality of in-line cooling units (see DCR page 22).
Regarding claim 24, DCR discloses a data processing equipment structure comprising a plurality of equipment enclosures (see annotated figure) and at least one in-line cooling unit (see annotated figure) arranged in a side to side relationship in a row, an overhead duct (see annotated figure) arranged above the row and in fluid communication with one or more of the equipment enclosures and at least one in line cooling unit, a side duct (see annotated figure) arranged at a side of the row and in fluid communication with the one or more of the at least one equipment enclosures and the at least one in-line cooling unit. The side duct is adapted to receive cool air from the at least one in-line cooling unit and to direct the cool air to the at least one equipment enclosure to cool electronic equipment mounted therein and the overhead duct is adapted to receive heated exhaust air from the at least one equipment enclosure and to direct the heated exhaust air to the at least one in-line cooling unit for cooling.

    PNG
    media_image2.png
    510
    776
    media_image2.png
    Greyscale

DCR Page 3 (annotated)
Regarding claim 25, DCR as applied to claim 24 further discloses the at least one in-line cooling unit is located within the row proximate to equipment enclosures (see DCR page 3), proximate to the equipment enclosures that house electronic equipment that requires cooling.
Regarding claim 26, DCR as applied to claim 24 further discloses the data processing equipment structure can be configured to have a plurality of in-line cooling units (see DCR page 22).
Regarding claim 27, DCR as applied to claim 24 further discloses arrangements of the cooling system (see DCR pages 11 and 12) each one comprising a fan to facilitate airflow.
Regarding claim 28, DCR as applied to claim 24 discloses the side duct is configured as a reservoir for cool air. Examiner notes that reservoir has been interpreted as supplying cool air to the equipment enclosures.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei et al. (US 2012/0071076 A1), Graybill et al. (US 2011/0205705 A1), Sato et al. (US 8,004,839 B2), Campbell et al. (US 2009/0086432 A1), Germagian et al. (US 2006/0139877 A1), and Miller et al. (US 6,305,180 B1) each teach a data processing equipment structure with an in-line cooling unit. Matsushima et al. (US 2010/0027216 A1) teaches a data processing equipment structure with a side duct suppling cool air and an overhead heated air return duct.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/               Examiner, Art Unit 3762           

/STEVEN B MCALLISTER/               Supervisory Patent Examiner, Art Unit 3762